DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 AUGUST 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 11, 12, 14, 18, 19, 22, 28, 30, 36, 38, 40, 49, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and further in view of Poslinski, US 2006/0013554 and Sheedy et al., US 9,462,344.

Regarding claim 1, Griffin discloses a method comprising: 
providing, by a computing device and to a user device, content comprising a plurality of program segments and a plurality of media clips interspersed between the plurality of program segments (content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104, and wherein provided from system device to user computing device(s); page 3, paragraph 30); 
tracking a quantity of time that one or more of the plurality of program segments has been presented at the user device (counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein this counter can be reset between instances of advertisements; Fig. 2, element 212, and page 2, paragraph 23);
receiving, from the user device, a request to fast-forward or skip playback of a second media clip of the plurality of media clips (user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1); and
causing, based on determining, by the computing device, that the quantity of time is greater than or equal to the tracked quantity of time (determining content consumption amount in relation to a specific time characteristic, i.e. quantity; page 2, paragraph 23, and after certain amount of time, i.e. greater than/equal to, being met; page 4, paragraphs 38 and 41).
Although Griffin does disclose the one or more of the plurality of program segments played at the user device (content provided from system device to at least a first user computing device; page 3, paragraph 30, and content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104), as well as increasing, after presenting the first media clip, a quantity of time (after detected presentations, the quantity of time required between advertisement viewings can be reset, i.e. increased from the current tracked time; page 2, paragraphs 23-24, and page 3, paragraph 32, and page 4, paragraphs 35-36 and 42-43), Griffin does not explicitly disclose outputting, based on a tracked quantity of time, a visual indicator of a quantity of time remaining between a first media clip, of the plurality of media clips, and when fast-forward or skip forward commands will be disabled; 
increasing, based on presenting a first media clip a second time, a quantity of time between the first media clip and when the fast-forward or skip forward commands will be disabled; and
causing, based on determining with a quantity of time, a requested fast-forward or skip playback of a second media clip.
In a related art, Gupta does disclose quantities of time (time thresholds based on different media content, i.e. type; page 8, paragraph 82); 
causing, based on determining with a quantity of time, a requested fast-forward or skip playback of a media clip (if time between advertisements is below/over a certain remaining time/threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin and Gupta by allowing the use of time between advertisements for the benefit of rendering advertisements based on how much time has been spent viewing the media content, in order to provide an improved system and method that utilizes a threshold amount of time to render advertisements, and wherein the number of advertisements can also vary, based on the amount of a fee paid by the user of the client system (Gupta; paragraph 12).
Griffin in view of Gupta does not explicitly disclose outputting, based on a tracked quantity of time, a visual indicator of a quantity of time remaining between a first media clip, of the plurality of media clips, and when fast-forward or skip forward commands will be disabled; and
increasing, based on presenting a first media clip a second time, a quantity of time between the first media clip and when the fast-forward or skip forward commands will be disabled.
In a related art, Poslinski does disclose outputting, based on a tracked quantity of time, a visual indicator of a quantity of time remaining between a first media clip, of the plurality of media clips, and when fast-forward or skip forward commands will be disabled (interface bar, i.e. a tracked amount of time, can display visual indications of quantities of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152); and
increasing, after presenting a media clip a second time, a quantity of time between a first media clip and when the fast-forward or skip forward commands will be disabled (playback can be required for a number of times before additional controls are again allowed; page 10, paragraphs 138 and 139, and wherein rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if commercials, i.e. commercials 604 and 612 of Fig. 18, are required to be played completely twice, a user can view the commercials fully once and then subsequently rewind to a point prior to the commercials and be required to view them fully again; once the second viewing is complete, the commercials will no longer have restrictions associated with them, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have icons showing the commercials as restricted, and therefore effectively provide/indicate an increased/longer amount of time between commercial 604, i.e. first clip, and another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, and Poslinski by allowing a visual indication to be displayed to let a user know how much time is left for certain periods of operation, in order to provide an improved system and method for commercial handling which assists in organizing or reorganizing the commercials (Poslinski; page 1, paragraph 8).
Griffin in view of Gupta and Poslinski does not explicitly disclose increasing, based on presenting a first media clip a second time, a time between the first media clip and when fast-forward or skip forward commands will be disabled.
In a related art, Sheedy does disclose increasing, based on presenting a first media clip a second time, a time between the first media clip and when fast-forward or skip forward commands will be disabled (allowing all trickplay functionality, i.e., increasing a time for use, once a condition is met, such as using certain trickplay functions during the playback; col. 5, lines 17-24, and or viewing at least partially before utilizing trickplay commands; col. 6, lines 23-30, and wherein trickplay functionality can be allowed, i.e. increased, once an ad is rewound; col. 2, lines 15-26, and once segment/advertisement is viewed a particular number of times, i.e. such as twice and/or three times, then trickplay functions are allowed for those segments/ads, i.e. additional time for use; col. 5, line 62 - col. 6, line 5, and Examiner's Note: if the same ad is shown multiple times in a row during a presentation, once the condition for that ad is met, the next showings of the ad will allow trickplay functionality, thereby giving a greater amount of time before being disabled, i.e. such as when a different/new ad is shown with trickplay restrictions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Sheedy by allowing modifications to trickplay restrictions to be utilized, in order to provide an improved system and method for to for dynamic changes to trickplay policies based on the interactions of a viewer with a multimedia stream (Sheedy; col. 1, lines 63-66).

Regarding claim 3, Griffin in view of Gupta, Poslinski, and Sheedy discloses the tracked quantity of time comprises a sum of respective playback times of a plurality of non-contiguous program segments of the plurality of program segments (Griffin; counter keeps track of sum of playback time based on viewing of different, non-contiguous sections; page 4, paragraph 37, and Fig. 4C, and Gupta; paragraphs 73-74, 78, and 81).

Regarding claim 4, Griffin in view of Gupta, Poslinski, and Sheedy discloses the content comprises at least a first program and a second program different from the first program (Gupta; different content in that a different version of the content can be played back; paragraph 77), wherein the method further comprises:
before receiving the request to fast-forward or skip playback of the second media clip, receiving a request to stop playback of the first program and to start playback of the second program (Gupta; paragraph 77),
wherein receiving the request to fast-forward or skip playback of the second media clip comprises receiving the request to fast-forward or skip playback of a media clip included in the second program (Gupta; paragraphs 74 and 81, and again, with at least second, different, content; paragraph 77); and
wherein the tracked quantity of time comprises a sum of a time period that the first program was presented at the user device and a time period that the second program was presented at the user device (Gupta; paragraphs 12, and 77-82, and again, with at least second, different, content; paragraph 77, and Griffin; counter keeps track of sum of playback time; page 4, paragraph 37).

Regarding claim 11, Griffin in view of Gupta, Poslinski, and Sheedy discloses receiving the request to fast-forward or skip playback of the second media clip comprises: receiving, from the user device, a request to jump ahead a set quantity of time in the content, wherein the set quantity of time comprises a playback time of the second media clip and a playback time of at least one program segment of the plurality of program segments (Griffin; request to skip to a particular position in content, i.e. a set amount of time ahead, and wherein this amount of time includes skipping certain programming segments and certain commercial slots; page 4, paragraph 36, and Fig. 4B, elements 102a, 102b, 104a, 104b, and 310, and Gupta; paragraphs 71, and 80-81).

Regarding claim 12, Griffin in view of Gupta, Poslinski, and Sheedy discloses adjusting the set quantity of time to be, a quantity of time between a current playback position in the content and a next fixed time in the content (Gupta; paragraphs 80-82, and Griffin; and wherein position/time to jump to can be based on the current position/time and the position/time to be jumped to in relation to a preceding advertisement time; page 2, paragraph 25); and
jumping ahead the adjusted set quantity of time (Gupta paragraphs 80-82, and Griffin; jumping to advertisement position/time based on adjustment to the jump to position/time; page 2, paragraph 25).

Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
a window comprising a quantity of time (Griffin; interface can present notifications; page 5, paragraph 47, and Poslinski; interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and wherein display can also explicitly show windows that cover portions; page 16, paragraph 206, and Sheedy; window can be provided to indicate information about the trickplay functionality; col. 7, lines 14-18); and
a request to replay a previously-viewed first advertisement a second time (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping, thereby effectively allowing a user to request viewing a previously-viewed commercial again; page 11, paragraph 141, and Sheedy; trickplay functionality can be allowed, i.e. increased, once an ad is rewound; col. 2, lines 15-26).

Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 14.  The following additional limitations are also disclosed:   
causing presentation of a first advertisement at a fast-forward speed (Poslinski; fast-forwarding can be permitted for advertisement content; page 8, paragraph 103, and page 10, paragraph 137, and page 11, paragraph 142, and Sheedy; condition can be met if ad is only partially viewed, which is interpreted that a user can partially view ad and utilize fast-forward during the ad also; col. 6, lines 23-30); and 
increasing, based on the presentation of the first advertisement at the fast-forward speed, a default quantity of time, wherein increasing the default quality of time causes a quantity of time permitted for playback of video content between each presented advertisement and a corresponding next presented advertisement to be adjusted to the increased quantity of time (Griffin; after detected presentations, the quantity of time required between advertisement viewings can be reset, i.e. increased from the current tracked time; page 2, paragraphs 23-24, and page 3, paragraph 32, and page 4, paragraphs 35-36 and 42-43, and Sheedy; if condition is met with the user utilizing fast-forward during part of the ad, the next iteration of the ad will allow all trickplay, i.e. increased use of trickplay if the same ad is shown again next in the presentation; col. 6, lines 23-30).

Regarding claim 19, Griffin in view of Gupta, Poslinski, and Sheedy discloses the tracked quantity of time comprises a summed quantity of playback time of a plurality of segments of the video content (Gupta; paragraphs 73-74, 78, and 81, and Griffin; counter keeps track of sum of playback time; page 4, paragraph 37, and Fig. 4C).

Regarding claim 22, Griffin in view of Gupta, Poslinski, and Sheedy discloses wherein the request to fast-forward through or skip the first advertisement comprises a request to fast-forward through or skip past the predetermined point in the video content to a further point in the video content, and wherein the method further comprises after causing presentation of the first advertisement, fast-forwarding or skipping to the further point in the video content (Griffin; request to jump past at least an advertisement section and playback at a particular point that is not the beginning of a section immediately after the at least first advertisement section, and wherein after presentation of the advertisement, playback resumes at the desired, i.e. skipped to, location; Figs. 4C and 4D and page 4, paragraphs 37-39).

Regarding claim 28, Griffin in view of Gupta, Poslinski, and Sheedy discloses sending, from the computing device and to a different computing device, authentication information for the computing device and determining the increased quantity of time based on the authentication information (Gupta; paragraphs 56 and 79).

Regarding claim 30, Griffin in view of Gupta, Poslinski, and Sheedy discloses increasing the quantity of time further causes a corresponding increase in a quantity of time during which the fast-forward or skip commands are enabled after each presentation of a media clip of the plurality of media clips (Griffin; after detected presentations, the quantity of time required between advertisement viewings can be reset, i.e. increased from the current tracked time before commands can be disabled again during commercials; page 2, paragraphs 23-24, and page 3, paragraph 32, and page 4, paragraphs 35-36 and 42-43, and Sheedy; each viewing of an ad could satisfy a condition that will add more use of trickplay for future presentations of the ads; col. 5, lines 17-24, and col. 5, line 62 - col. 6, line 5).

Regarding claim 36, Griffin in view of Gupta, Poslinski, and Sheedy discloses the plurality of media clips comprise advertisement content (Griffin; content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104, and wherein provided from system device to user computing device(s); page 3, paragraph 30).

Regarding claim 38, Griffin in view of Gupta, Poslinski, and Sheedy discloses the resetting the tracked quantity of time based on a quantity of time since an indication of a last user input was received by the computing device (Griffin; based on time user has viewed content since a last input, i.e. either starting playback, requesting skipping to a different frame, etc., system can reset the amount/quantity of time; page 2, paragraph 23, and page 3, paragraphs 31-32).

Regarding claim 40, Griffin in view of Gupta, Poslinski, and Sheedy discloses the increased default quantity of time is selected from stored information indicating different quantities of time to be permitted for playback of video content between each presented advertisement and the corresponding next presented advertisement based on a quantity of times any advertisement has been presented (Griffin; after detected presentations, the quantity of time required between advertisement viewings can be adjusted, i.e. increased from the current tracked time; page 2, paragraphs 23-24, and page 3, paragraph 32, and page 4, paragraphs 35-36 and 42-43, and wherein based on stored rules can specify various different times for allowing/restricting presentations/trickplay commands based on presentations of ads/commercials; page 3, paragraphs 26-28 and 31, and Sheedy; data store contains information about current states/restrictions and what happens upon conditions being satisfied, i.e. updated allowance/time for use of trickplay functions; col. 4, lines 22-47).

Regarding claim 49, Griffin in view of Gupta, Poslinski, and Sheedy discloses based on determining that the quantity of time remaining is zero (Griffin; determining content consumption amount in relation to a specific time characteristic, i.e. amount; page 2, paragraph 23, and after certain amount of time, i.e. amount is met/zero; page 4, paragraphs 38 and 41, and Gupta; if time between advertisements is below/over a certain amount, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82), outputting a window indicating that fast-forwarding and skipping of media clips is disabled until another media clip is viewed (Griffin; interface can present notification that controls, i.e. fast-forwarding/skipping, are blocked for a particular period of time, i.e. until particular advertisements, such as additional, are presented; page 5, paragraph 47, and Poslinski; outputting elements such as presentation of a magnified bar, i.e. overlay type window; page 12, paragraph 156, and Fig. 19, element 600', and with explicit use of windows that cover portions of a display; page 16, paragraph 206, and Sheedy; window can be provided to indicate information about the trickplay functionality; col. 7, lines 14-18).

Regarding claim 57, Griffin in view of Gupta, Poslinski, and Sheedy discloses after increasing the quantity of time between the first media clip and when the fast-forward or skip commands will be disabled, determining that the first media clip was presented a third time, and based on presenting the first media clip the third time causes an additional increase to the increased quantity of time (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if commercials, i.e. commercials 604 and 612 of Fig. 18, are required to be played completely twice, a user can view the commercials fully once and then subsequently rewind to a point prior to the commercials and be required to view them fully again; once the second viewing is complete, the commercials will no longer have restrictions associated with them, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have icons showing the commercials as restricted, and therefore effectively provide/indicate an increased/longer amount of time between commercial 604, i.e. first clip, and another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18; and wherein repeated presentation of other commercials with restrictions can similarly increase time shown for use of commands such that if commercial 620 required three showings, after the third showing, the additional time between commercial 604 and another later commercial with trick-play restrictions would be shown as greater than the previous showing, and Sheedy; once segment/advertisement is viewed a particular number of times, i.e. such as twice and/or three times, then trickplay functions are allowed for those segments/ads, i.e. additional time for use; col. 5, line 62 - col. 6, line 5 and can include any number of interactions, i.e. including at least a third; col. 6, lines 31-45, and Examiner's Note: if the same ad is shown multiple times in a row during a presentation, once a condition for that ad is met, the next showings of the ad will allow trickplay functionality, thereby giving a greater amount of time before being disabled, i.e. such as when a different/new ad is shown with trickplay restrictions).
 
Regarding claim 58, Griffin in view of Gupta, Poslinski, and Sheedy discloses the indication of the increased quantity of time further indicates an increased quantity of time between each presentation of an advertisement of the advertisement content (Poslinski; interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and wherein display can also explicitly show windows that cover portions; page 16, paragraph 206, and Griffin; interface can present notifications; page 5, paragraph 47, and after detected presentations, the quantity of time required between advertisement viewings can be reset, i.e. increased from the current tracked time; page 2, paragraphs 23-24, and page 3, paragraph 32, and page 4, paragraphs 35-36 and 42-43).

Regarding claim 59, Griffin in view of Gupta, Poslinski, and Sheedy discloses storing information indicating: a first quantity of time for which the fast-forward or skip forward commands are to be enabled based on an initial presentation of a media clip of the plurality of media clips, and a second quantity of time for which the fast-forward or skip forward commands are to be enabled based on any subsequent presentations of the media clip, wherein increasing the quantity of time comprises determining to increase the quantity of time to the second quantity of time (Griffin; determination on times, i.e. interpreted to correspond with increases as well, based on stored rules that specify various different times for allowing/restricting presentations/trickplay commands based on presentations of ads/commercials; page 3, paragraphs 26-28 and 31, and Sheedy; data store contains information about current states/restrictions and what happens upon conditions being satisfied, i.e. updated allowance/time for use of trickplay functions; col. 4, lines 22-47).

Regarding claim 60, Griffin in view of Gupta, Poslinski, and Sheedy discloses causing, based on a request to fast-forward or skip playback of a third media clip of the plurality of media clips and based on determining that the tracked quantity of time is greater than the increased quantity of time, presentation of the third media clip (Griffin; user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and determining content consumption amount in relation to a specific time characteristic, i.e. quantity; page 2, paragraph 23, and after certain amount of time, i.e. greater than/equal to, being met; page 4, paragraphs 38 and 41, and Gupta; if time between advertisements is below/over a certain remaining time/threshold, i.e. including an increased time, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82); and 
causing, after presentation of the third media clip, the fast-forward or skip forward commands to be enabled for the increased quantity of time (Poslinski; playback can be required for a number of times before additional controls are again allowed; page 10, paragraphs 138 and 139, and wherein rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Sheedy; allowing all trickplay functionality, i.e., increasing a time for use, once a condition is met, such as using certain trickplay functions during the playback; col. 5, lines 17-24, and or viewing at least partially before utilizing trickplay commands; col. 6, lines 23-30, and wherein trickplay functionality can be allowed, i.e. increased, once an ad is rewound; col. 2, lines 15-26, and once segment/advertisement is viewed a particular number of times, i.e. such as twice and/or three times, then trickplay functions are allowed for those segments/ads, i.e. additional time for use; col. 5, line 62 - col. 6, line 5).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 Poslinski, US 2006/0013554, and Sheedy et al., US 9,462,344, and further in view of Sansom et al., US 2013/0014190.

Regarding claim 25, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 1, as well as based on determining that a quantity of time that the one or more media clips of the plurality of media clips have been presented at the user device satisfies a threshold, allowing skipping of at least the second media clip (Griffin; after certain amount of time, i.e. threshold is met, playback controls allow for advancing past any remaining portion of advertising slot(s); page 4, paragraphs 38 and 41), as well as a visual indicator (Poslinski; interface bar; Fig. 18, element 600).  
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose, displaying a selectable visual indicator associated with skipping content.
In a related art, Sansom does disclose displaying a selectable visual indicator associated with skipping content (selectable options; paragraph 25, and related to visual indicators for skipping; paragraph 164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Sansom by allowing visual indications to be presented by the system, in order to provide an improved system and method that would indicate to a user that enhancements were available.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 Poslinski, US 2006/0013554, and Sheedy et al., US 9,462,344, and further in view of Cohen, US 2006/0031892.

Regarding claim 39, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 14, as well as sending a request to skip forward past the second advertisement (Griffin; user input to skip, and wherein this skipping can relate to an advertising slot, i.e. second; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1, and Poslinski; with at least second commercial/ad; see at least commercial 620 of Fig. 18); 
receiving an indication that a skip forward command is disabled and the request to skip forward past the second advertisement is denied, and wherein sending a request to fast-forward through the second advertisement (Griffin; requests to skip and fast-forward through advertisements can be blocked; page 4, paragraph 41, and interface can present notification that controls, i.e. fast-forwarding/skipping, are blocked for a particular period of time; page 5, paragraph 47, and Poslinski; with at least second commercial/ad; see at least commercial 620 of Fig. 18); and 
fast-forwarding through the second advertisement (Griffin; requests to skip and fast-forward through advertisements; page 4, paragraph 41, and Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82, and Poslinski; with at least second commercial/ad; see at least commercial 620 of Fig. 18).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose a request for skipping is denied, and sending after receiving denial of the request to skip, a request to fast-forward, and fast-forwarding.
In a related art, Cohen does disclose a request for skipping is denied, and sending after receiving denial of the request to skip, a request to fast-forward, and fast-forwarding (user is allowed to fast-forward in certain situations, and can also be not allowed to jump/seek, i.e. skip in certain situations, i.e. interpreted that if one command is not allowed at a certain time a user may attempt a different one which would be allowed; page 3, paragraphs 37 and 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Cohen by allowing trick-mode operations to be allowed and blocked depending on certain situations, in order to provide improved systems and methods for control of streamed data transmission, and specifically to services that provide streamed digital content (Cohen; page 1, paragraph 2).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 Poslinski, US 2006/0013554, and Sheedy et al., US 9,462,344, and further in view of Kimura, US 2012/0268591.

Regarding claim 43, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 1, as well as resetting the tracked quantity of time based on a determination with the content presented at the user device (Griffin; resetting counter based on a time determination of at least presented ads; page 2, paragraph 23), and a second user and a first user viewing content presented at a user device (Gupta; paragraph 48).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose resetting based on a determination that a second user has joined a first user.
In a related art, Kimura does disclose resetting based on a determination that a second user has joined a first user in viewing content (when an additional person is recognized as joining a first person in viewing content, a playing time can be restarted, i.e. a playback counter reset to the beginning/zero; page 5, paragraph 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Kimura by allowing resetting/restarting of certain system features based on detection of users, in order to provide an improved system and method which provides mode functions that are more effective in terms of promotion (Kimura; page 1, paragraph 5).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 Poslinski, US 2006/0013554, and Sheedy et al., US 9,462,344, and further in view of van Coppenolle et al., US 2012/0278831 (herein Coppenolle).

Regarding claim 44, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 1, as well as wherein the user device is communicatively coupled to a remote control device comprising an advertisement skip button (Poslinski; with a button on a coupled remote control; page 3, paragraph 50, and with skipping; page 10, paragraph 134, and page 11, paragraph 142, and Gupta; with buttons including skip and fast-forward; page 7, paragraph 77, and see claims 74 and 75), and wherein the method further comprises: denying, based on determining that the tracked quantity of time exceeds an increased quantity of time, a request to fast-forward or skip playback of a third media clip (Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements, i.e. including second ads; paragraphs 73-75, and 80-82, and Griffin; quantity of time required between advertisement viewings can be reset, i.e. increased from the current tracked time; page 2, paragraphs 23-24, and page 3, paragraph 32, and page 4, paragraphs 35-36 and 42-43, and Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted in light of Fig. 18 to provide increased times between certain segments/commercials as indicated in the previous claims 1 and 57), and determining, after the denying and based on receiving an indication of a selection of the advertisement skip button (Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82, and requests with buttons including skip and fast-forward; page 7, paragraph 77, and see claims 74 and 75, and Poslinski; with use of a button; page 3, paragraph 50, and with skipping; page 10, paragraph 134, and page 11, paragraph 142, and  Griffin; interface can present notification that controls, i.e. fast-forwarding/skipping, are blocked for a particular period of time; page 5, paragraph 47).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose based on an indication, determining a quantity of earned advertisement skip credits associated with a user of the user device, and permitting, based on the determined quantity of earned advertisement skip credits, a request to fast-forward or skip playback of a third media clip.
In a related art, Coppenolle does disclose based on an indication, determining a quantity of earned advertisement skip credits associated with a user of the user device, and permitting, based on the determined quantity of earned advertisement skip credits, a request to fast-forward or skip playback of a third media clip (based on an amount of earned credits, system can make determination about the credits, i.e. how many/if the amount is low, and users can be allowed to perform certain functions associated with a program such as fast-forwarding or skipping advertisements, i.e. including a third ad; page 6, paragraphs 100-102 and 105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Coppenolle by allowing credits to be utilized for advertisement skipping, in order to provide an improved system and method for allowing a community of members to utilize storage and downloading capabilities of a system to be able to therefore view content with time-shifting capabilities (Coppenolle; see abstract).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 Poslinski, US 2006/0013554, and Sheedy et al., US 9,462,344, and further in view of Malik, US 2007/0150338.

Regarding claim 46, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 14, as well as an indication of an additional increased quantity of time remaining before the fast-forward or skip forward commands are disabled and outputting the increased quantity of time between each presentation of an advertisement of the advertising content and outputting a window comprising the additional increased quantity of time (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if commercials, i.e. commercials 604 and 612 of Fig. 18, are required to be played completely twice, a user can view the commercials fully once and then subsequently rewind to a point prior to the commercials and be required to view them fully again; once the second viewing is complete, the commercials will no longer have restrictions associated with them, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have icons showing the commercials as restricted, and therefore effectively provide/indicate an increased/longer amount of time between commercial 604, i.e. first clip, and another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18; and wherein repeated presentation of other commercials with restrictions can similarly increase time shown for use of commands, i.e. additional increased time, and interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and wherein display can also explicitly show windows that cover portions; page 16, paragraph 206, and Griffin; after detected presentations, the quantity of time required between advertisement viewings can be reset, i.e. increased from the current tracked time; page 2, paragraphs 23-24, and page 3, paragraph 32, and page 4, paragraphs 35-36 and 42-43, and Sheedy; window can be provided to indicate information about the trickplay functionality; col. 7, lines 14-18).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose sending, based on a user input, information indicating one or more user interests, and receiving, after sending the information indicating the one or more user interests, an indication.
In a related art, Malik does disclose sending, based on a user input, information indicating one or more user interests, and receiving, after sending the information indicating the one or more user interests, an indication (upon user interaction, profile information can be shared with a provider, i.e. sent to provider; page 4, paragraphs 34 and 36, and wherein the user profile information can contain user interest information; page 7, paragraph 56, and wherein upon communication of user profile information, the user can be allowed to view content with less required advertising, i.e. indication of a time adjustment; page 5, paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Malik by allowing advertisements to be selected and adjusted based on a user profile, in order to provide an improved system and method for enabling interactive viewer control of advertising content which better approaches at presenting targeted advertisements (Malik; see abstract, and page 1, paragraph 6).

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 Poslinski, US 2006/0013554, and Sheedy et al., US 9,462,344, and further in view of Kandekar et al., US 2009/0288131.

Regarding claim 47, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 1, as well as outputting the visual indicator comprises outputting a window (Poslinski; interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and wherein display can also explicitly show windows that cover portions; page 16, paragraph 206, and Griffin; interface can present notification, i.e. window; page 5, paragraph 47, and Sheedy; window can be provided to indicate information about the trickplay functionality; col. 7, lines 14-18), and wherein the method further comprises terminating, based on expiration of the quantity of time remaining, output of the window (Griffin; determining content consumption amount in relation to a specific time characteristic, i.e. amount; page 2, paragraph 23, and after certain amount of time, i.e. amount is met; page 4, paragraphs 38 and 41, and Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82, and Poslinski; turning off, i.e. terminating, displayed of specific component after a certain amount of time; page 12, paragraph 154).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose an interface displaying selectable fast-forward or skip forward options, and wherein the method further comprises terminating, based on expiration of a quantity of time remaining, output of the interface.
In a related art, Kandekar does disclose an interface displaying selectable fast-forward or skip forward options, and wherein the method further comprises terminating, based on expiration of a quantity of time remaining, output of the interface (interface can be displayed, i.e. overlaid or other type, which gives the user options to skip/fast-forward, and wherein the interface can be specifically displayed with a count-down left to alter the presentation before certain content is displayed; page 4, paragraph 45, and page 6, paragraphs 54-55 and 59, and page 8, paragraph 69, and page 11, paragraph 91, and wherein inserted at specific portions of the content, i.e. only for certain times thereby indicating it is presented and terminated at certain times; page 12, paragraph 102, and page 13, paragraph 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Kandekar by allowing an interface/window to be presented only for certain periods of time, in order to provide an improved system and method for advanced content alerts for certain upcoming content during playback of a media item (Kandekar; page 1, paragraph 1).

Regarding claim 48, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 1, as well as outputting the visual indicator comprises:  outputting a window of the quantity of time remaining (Poslinski; interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and wherein display can also explicitly show windows that cover portions; page 16, paragraph 206, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered, and Griffin; interface can present notification, i.e. window; page 5, paragraph 47, and Sheedy; window can be provided to indicate information about the trickplay functionality; col. 7, lines 14-18).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose outputting an interface comprising a numerical representation.
In a related art, Kandekar does disclose outputting an interface comprising a numerical representation (interface with a count-down of a number of seconds, i.e. numerical representation; page 4, paragraph 45, and page 6, paragraph 59, and page 8, paragraph 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Kandekar by allowing an interface/window to be presented with countdowns of periods of time, in order to provide an improved system and method for advanced content alerts for certain upcoming content during playback of a media item (Kandekar; page 1, paragraph 1).

Claims 51, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 Poslinski, US 2006/0013554, and Sheedy et al., US 9,462,344, and further in view of Kilar et al., US 2012/0072286.

Regarding claim 51, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 1, as well as wherein increasing the quantity of time is further based on operations (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered, and Sheedy; allowing all trickplay functionality, i.e. additional time, once a condition is met, such as using certain trickplay functions during the playback; col. 5, lines 17-24, and or viewing at least partially before utilizing trickplay commands; col. 6, lines 23-30).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose adjusting based on a quantity of services associated with an account of a user of a device.
In a related art, Kilar does disclose adjusting based on a quantity of services associated with an account of a user of a device (control of advertisements, i.e. increased time for playback control can be based on a number of services the user commits to, i.e. the more services committed/paid, the greater control over ads; page 13, paragraph 158, and wherein this is related to time(s) allowed for fast-forwarding/skipping; page 20, paragraph 206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Kilar by allowing determinations about user subscriptions/payments/commitments to be utilized by the system, in order to provide an improved system and method for creating and managing advertisement playlists (Kilar; page 3, paragraph 33).

Regarding claim 54, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 1, as well as the tracked quantity of time comprises time during which the one of more of the plurality of program segments was presented (Griffin; counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein this counter can be reset between instances of advertisements; Fig. 2, element 212, and page 2, paragraph 23).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose an amount of time during which a segment was paused.
In a related art, Kilar does disclose an amount of time during which a segment was paused (system can keep track of an elapsed amount of time with use of pause feature; page 17, see PAUSE element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Kilar by allowing determinations about playback features that were used, to be utilized by the system, in order to provide an improved system and method for creating and managing advertisement playlists (Kilar; page 3, paragraph 33).

Regarding claim 55, Griffin in view of Gupta, Poslinski, and Sheedy discloses all the claimed limitations of claim 14, as well as sending a request to fast-forward through or skip forward past a portion of the advertisement content (Griffin; user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1); and 
based on determining that a quantity of time since presentation of a most-recently output advertisement, of the advertisement content, satisfies the increased quantity of time (Griffin; counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein this counter can be reset between instances of advertisements; Fig. 2, element 212, and page 2, paragraph 23, and determining content consumption amount in relation to a specific time characteristic, i.e. threshold; page 2, paragraph 23, and after certain amount of time, i.e. threshold is met; page 4, paragraphs 38 and 41, and Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered, and Sheedy; allowing all trickplay functionality once a condition is met, such as using certain trickplay functions during the playback; col. 5, lines 17-24, and or viewing at least partially before utilizing trickplay commands; col. 6, lines 23-30).
Griffin in view of Gupta, Poslinski, and Sheedy does not explicitly disclose receiving alternative advertisement content to replace advertisements, of the advertisement content, remaining to be presented in the first content; and 
outputting a first alternative advertisement of the alternative advertisement content.
In a related art, Kilar does disclose receiving alternative advertisement content to replace advertisements, of the advertisement content, remaining to be presented in the first content (secondary advertisement(s) can be selected/received and substituted for a select advertisement(s), i.e. remaining; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292); and 
outputting a first alternative advertisement of the alternative advertisement content (playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Sheedy, and Kilar by allowing substituted advertisements to be utilized by the system, in order to provide an improved system and method for creating and managing advertisement playlists (Kilar; page 3, paragraph 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424